02/11/2022



                                                                                                      Case Number: DA 21-0582




                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                     THE OFFICE OF THE CLERK OF SUPREME COURT
                             HELENA, MONTANA 59620-3003

                                            Supreme Court No.
                                               DA 21-0582
                                                                                          FILED
                                                                                           FEB 1 1 2022
KIM NORQUAY, JR.,                                                                        Bowen Greenwood
                                                                                       Clerk of Supreme Court
                                                                                          State of Montana
            Petitioner and Appellant,

      v.                                                                       GRANT OF EXTENSION

STATE OF MONTANA,

            Respondent and Appellee.

       Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until March 4, 2022, to prepare, file, and serve the Appellant's brief.

DATED this February 11, 2022



                                                                           Bowen Greenwood
                                                                           Clerk of the Supreme Court




c:     Chad M. Wright, Austin Miles Knudsen, J. Brian Lilletvedt, Colin M. Stephens




           PO BOX 203003 • HELENA MT • 59620-3003 • TELEPHONE: (406) 444-3858 • FAX: (406) 444-5705